97 F.3d 1450
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman James WITHERSPOON, Plaintiff-Appellant,andNorman WITHERSPOON;  Thomas Williams;  Cynthia H. Coaxum;Arthur Pinckney;  Lucille Myers, Plaintiffs,v.DEPARTMENT OF THE NAVY, Defendant-Appellee.
No. 95-3138.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Sept. 27, 1996.

Norman James Witherspoon, Appellant Pro Se.
Margaret Beane Seymour, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
D.S.C.
APPEAL DISMISSED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order granting summary judgment in favor of Appellee.  The claims of one plaintiff have not yet been adjudicated so the action is still pending in the district court.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED